DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “gas sparging of less than 10 g/HI/Hr”, and the claim also recites “preferably no gas sparging, takes place” which is the narrower statement of the range/limitation.
Claim 2 recites the broad recitation “temperature between 93 and 95.5°C”, and the claim also recites “preferably between 94.5 and 95.5°C”, which is the narrower statement of the range/limitation.
Claim 3 recites the broad recitation “the average target temperature is between 93 and 95.5°C”,  and the claim also recites “preferably between 94.5 and 95.5°C”, which is the narrower statement of the range/limitation.
Claim 6 recites the broad recitation “a target temperature of between 97°C and 99°C”, and the claim also recites “preferably between 98°C and 99°C”, which is the narrower statement of the range/limitation.
Claim 7 recites the broad recitation “sparging a gas through the wort composition at an average rate of 120-220 g/HI/Hr”, and the claim also recites “preferably 190-210 g/HI/Hr”, and “more preferably at about 200 Q/HI/Hr” that are narrower statements of the range/limitation.
Claim 8 recites the broad recitation “period of between 55 minutes and 65 minutes”, and the claim also recites “preferably about 60 minutes”, which is the narrower statement of the range/limitation.
Claim 9 recites the broad recitation “the target temperature at a rate of between 0.2°C and 1°C per minute”, and the claim also recites “preferably between 0.4°C and 0.75°C per minute” and “most preferably about 0.5°C per minute” that are narrower statements of the range/limitation.
Claim 10 recites the broad recitation “rate of between 0.2°C and 1°C per minute”, and the claim also recites  “preferably between 0.4°C and 0.75°C per minute” and “most preferably about 0.5°C per minute” that are narrower statements of the range/limitation.
Claim 11 recites the broad recitation “wherein the sparged gas is selected from CO2, N2 and air, and combinations thereof”, and the claim also recites “preferably CO2”, which is the narrower statement of the range/limitation.
The same rationale applies to claims 12-14.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Schutter (US 20160251604 A1).
In regard to claim 1, De Schutter discloses:
a process for treating a wort in a kettle, said method comprising the steps of: 
[0017] (a) providing: 
[0018] a kettle provided with an inlet suitable for feeding a wort into the kettle and with an outlet suitable for flowing the wort out of the kettle, 
[0019] heating means suitable for bringing the wort contained in the kettle close to or at boiling temperature, as well as for controlling said temperature, 
[0020] a gas sparging system suitable for sparging an inert gas into said wort, 
[0021] (b) feeding wort from a lautering step into said boiling kettle through the inlet, said wort being at a temperature below its boiling temperature; 
[0022] (c) while sparging an inert gas through the wort, heating said wort to, and maintaining it at a treatment temperature, Ta, which is below the boiling temperature, Tb, of the wort for a duration, t treat, comprised between 15 and 90 min, preferably between 20 and 75 min, more preferably between 30 and 60 min, and no longer than required to evaporate at most 4 wt. % of water initially present in the wort; 
[0023] (d) transferring the treated wort to a trub separation step through the outlet.

In regard to the heating temperature values in claims 1-3 and 6, De Schutter discloses:
[0024] The treatment temperature, Ta, is preferably greater than 90°C preferably greater than 97°C, more preferably between (T.sub.b-2.degree. C.) and Tb, wherein Tb is the boiling temperature of the wort. It is preferred that even after the treatment period, t treat, the wort never reaches the boiling temperature, Tb , thereof during the whole duration of its residence in said boiling kettle.

In regard to the time of heating and or sparging in claims 1, 4 and 8, De Schutter discloses:
[0022] (c) while sparging an inert gas through the wort, heating said wort to, and maintaining it at a treatment temperature, Ta, which is below the boiling temperature, Tb, of the wort for a duration, t treat, comprised between 15 and 90 min, preferably between 20 and 75 min, more preferably between 30 and 60 min, and no longer than required to evaporate at most 4 wt. % of water initially present in the wort; 
In regard to the sparging rate recitation in claim 7 and claim 5, De Schutter discloses:
In order to homogenize the temperature of the wort during the heating up stage, it is preferred that the inert gas sparging flow rate has an initial value upon introduction of the wort in the boiling kettle, which is highest and preferably comprised between 0.05 and 50 m.sup.3/h/hl wort, more preferably between 0.1 and 10 m.sup.3/h/hl. At the treatment temperature, T.sub.a, is reached the gas flow rate may be decreased progressively to a value preferably comprised between 25 and 75%, more preferably between 37 and 45% of the initial value of the inert gas sparging flow rate.
In regard to the sparging and temperature rate recitation in claims 7, 9, 10, De Schutter discloses:
[0033] FIG. 2: is a schematic representation of a temperature profile of the wort and gas sparging flow rate during the whole process of the present invention


    PNG
    media_image1.png
    347
    517
    media_image1.png
    Greyscale



In regard to claim 11, De Schutter discloses that “[t]he inert gas is preferably nitrogen or carbon dioxide” ([0026]).
In regard to claims 12-13, De Schutter discloses:
[0037] FIG. 6: shows the evolution of DMS content in the wort during t.sub.treat.

    PNG
    media_image2.png
    346
    469
    media_image2.png
    Greyscale

[0012] Breakdown of S-methylmethionine ( SMM) to dimethylsulfide ( DMS) which is very volatile is a necessary step prior to the evacuation of DMS. The most energy-requiring objective is the removal of unwanted flavor compounds, in particular DMS, but also other flavor compounds. Every volatile is determined by the vapour-liquid-equilibrium (VLE) of the component and wort, the latter being considered physically as almost identical to pure water. This means that a determined amount of evaporation is needed to reduce the level of an undesired compound to sub-threshold levels. There is therefore always a minimum evaporation required and most recent systems operate with a minimum of 4-6 wt. % evaporation during the boiling process.
[0014] Owing to the facilitated DMS removal, the boiling time can be shortened and evaporation rates could be reduced to about 4 wt. %.
[0076] The evaporation efficiency of a wort boiling system is mostly evaluated by the DMS removal during (pseudo-) boiling as a function of amount of wort evaporation. Samples were taken at the beginning (t=0 min), in the middle (t=30 min), and at the end (t=60 min) of treatment time, t.sub.treat=60 min period. The amounts of DMS measured at different times are plotted in FIG. 6. At time, t=0 min, the wort treated according to the present invention (=EX. 1, black circles)) contained 38 ppb DMS whilst at the same time, the wort which just reached its boiling temperature according to a conventional boiling process (REX. 1, white circles) contained 59 ppb. This is explained because, whilst the two batches of wort had exactly the same content of 65 ppb of DMS upon entering the kettle (1), during the heating up stage of the wort to their respective treatment temperatures, T.sub.a, DMS was already being actively removed by the nitrogen bubbles sparged in the wort during said stage (cf. FIG. 2), whilst in the absence of a sparging gas in REX. 1, DMS content did not decrease significantly during the heating stage. After a treatment time, t.sub.treat, of 60 min, the amounts of DMS left in the two wort batches were comparable with 6 ppb DMS in EX. 1 and 7 ppb DMS in REX. 1. The evaporation efficiency, R, can be characterized by the ratio of the amount of DMS removed during the (pseudo-) boiling stage, to the amount of water evaporated during the same time, R=.DELTA.DMS/% evaporation, yielding 11.4 ppb DMS/% vapour for EX. 1, versus 4.8 ppb DMS/% vapour for REX. 1, i.e., EX. 1 yields an evaporation efficiency 2.4 times higher than REX. 1.
Further in regard to the temperature, time, heating and sparging rates recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the temperature, time, heating and sparging rates ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
It is further noted that it would have been obvious to vary the sparging and heating rates based on the desired effect of unwanted flavor removal as suggested by De Schutter absent any clear convincing argument and/or evidence to the contrary.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791